Citation Nr: 0314533	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma, secondary 
to exposure to asbestos.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to May 1992, 
with unverified service from August 1978 to 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefits sought on 
appeal.


REMAND

In March 2003 correspondence, the Board provided the veteran 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).  
In the correspondence the Board informed the veteran of the 
specific type of evidence needed to substantiate each of his 
claims.  The Board also informed the veteran of VA's duty to 
assist him, as well as VA's responsibilities and his own 
responsibilities.  The Board informed the veteran that he had 
30 days from the date of the letter to respond; that if the 
Board did not hear from him by the end of the 30-day period, 
the Board would decide his appeal based on the information 
and evidence currently of record; and that if he submitted 
additional information or evidence within one year from the 
date of the letter, VA might be able to pay him from the date 
it received his claim.  The Board sent the correspondence 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  (The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit decision, the Board finds 
that this case must be remanded to the RO so that the veteran 
can be provided with the notification necessary under 
38 U.S.C.A. § 5103(b) and the appropriate period of time in 
which to submit evidence or argument in response to that 
notice.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA, 
to include informing the veteran that he 
has one year to submit additional 
evidence.  38 U.S.C. § 5103(b).  

2.  If any additional evidence is 
received, the RO should readjudicate the 
issues on appeal.  Thereafter, if any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




